Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”), dated as of August 15,
2017, is entered into by SCOTT C. MASON (“Employee”) and STEPAN COMPANY (the
“Company”) for the purpose of separating Employee from the Company under
mutually agreeable terms. The parties agree as follows:

1. Employment Status and Final Pay.

(a) Employee’s employment with the Company and all of its affiliates shall
terminate on August 15, 2017 (the “Separation Date”). Effective as of the
Separation Date, Employee shall be deemed to have resigned from all offices,
appointments, and committees associated with the Company that he then holds.
Effective on the Separation Date, Employee will cease all work on behalf of the
Company and will not represent to any third party that he represents or has
authority to act on behalf of the Company. Employee will promptly sign all
appropriate documentation requested by the Company to reflect or facilitate such
termination and resignation.

(b) Employee shall be paid all wages or salary owing through the Separation Date
and a lump sum payment for any unused vacation days earned through the
Separation Date in accordance with applicable law. Employee’s group insurance
coverage shall end on August 31, 2017, subject to all terms and conditions of
the applicable plans. Thereafter, Employee’s group insurance coverage may be
continued on a voluntary basis, at Employee’s cost, under COBRA and as provided
by the terms and conditions of each such plan. Employee acknowledges and agrees
that, except as set forth in paragraph 2 below and this paragraph 1(b), as of
the Separation Date, Employee is not entitled to any further wages (including,
without limitation, bonuses or incentive compensation), perquisites, other
benefits, stock options, stock appreciation rights or other equity-based or
cash-based awards from the Company.

(c) Employee shall have the right, in his discretion, to purchase from the
Company the Company-provided automobile currently being used by Employee in
connection with his employment with the Company at a purchase price and on such
other terms and conditions as may be determined by the Company. If Employee
elects to purchase the automobile, Employee must advise the Company’s Vice
President, Human Resources of his intent to do so on or before the Separation
Date.

2. Release; Consideration for Release. In consideration of the Company’s
agreement to pay or provide Employee the payments and other benefits set forth
in this paragraph 2, Employee agrees that, on or within the twenty-one (21) day
period following the Separation Date, Employee will execute and deliver to the
Company a Release of Claims in the form attached hereto as Exhibit A (the
“Release”). Subject to and conditioned upon (i) Employee’s timely execution and
delivery to the Company of the Release and Employee’s non-revocation of the
Release during the applicable revocation period and (ii) Employee’s continued
compliance with the terms and conditions of this Agreement (including, without
limitation, paragraphs 4, 5 and 6 hereof), Employee will be paid or provided
with the following:

 

Page 1 of 8



--------------------------------------------------------------------------------

(a) The Company shall pay Employee an aggregate amount equal to $397,232, less
applicable taxes and withholding (the “Cash Payment”), payable in two equal
installments as follows: fifty percent (50%) of the Cash Payment shall be paid
to Employee not later than the second regular payroll date occurring on or after
the effective date of the Release and fifty percent (50%) of the Cash Payment
shall be paid to Employee on the first regular payroll date occurring on or
after the six (6) month anniversary of the Separation Date.

(b) Subject to and in accordance with the terms and conditions of the Stepan
Company Management Incentive Plan (the “MIP”), and consistent with Section 2.1
of the MIP, Employee shall remain eligible to receive a prorated portion
constituting 62.5% of any 2017 incentive award that would otherwise have been
payable to him under the MIP had he remained employed with the Company through
December 31, 2017. The Company and Employee acknowledge and agree that for
purposes of the MIP, the termination of Employee’s employment with the Company
shall constitute a retirement.

(c) Subject to and in accordance with the terms and conditions of the Stepan
Company Savings and Investment Retirement Plan (the “SIRP”), Employee shall
remain eligible to receive a prorated portion constituting 62.5% of any 2017
Profit Sharing award that would otherwise have been payable to him had he
remained employed with the Company through December 31, 2017. The Company and
Employee acknowledge and agree that for purposes of the SIRP, the termination of
Employee’s employment with the Company shall constitute a retirement.

(d) Employee’s outstanding stock option and stock appreciation right awards
listed on Exhibit B attached hereto will become vested and exercisable in full
as of the day immediately preceding the Separation Date, and shall otherwise be
treated in accordance with the terms and conditions of the governing plan
document and the applicable award agreement thereunder.

(e) Employee’s stock option, stock appreciation right and performance share
awards listed on Exhibit C attached hereto shall be treated in accordance with
the terms and conditions of the governing plan document and the applicable award
agreement thereunder. The Company and Employee acknowledge and agree that for
purposes of the awards set forth on Exhibits B and C hereto, the termination of
Employee’s employment with the Company shall constitute a retirement.

3. Return of Equipment and Records. On or prior to the Separation Date, Employee
shall (i) return to the Company (a) all keys, access cards, identification
badges, telephone calling cards, credit cards, mobile phones and other
telecommunication equipment, computer hardware and software, printers,
projectors, Company-provided automobile (unless Employee exercises the right to
purchase as set forth in paragraph 1(c)) and other property and equipment that
Employee received in connection with Employee’s employment with the Company and
(b) the originals and all copies of all records and other documents (including
information stored on CDs, USB drives, hard drives, or any other medium) that
Employee received, prepared or helped prepare in connection with Employee’s
employment with the Company, other than documents

 

Page 2 of 8



--------------------------------------------------------------------------------

Employee sent and received relating solely to Employee’s own compensation and
benefits and documents that are accessible to the public, and (ii) delete from
any personal computer or personal electronic storage any of the information he
is obligated to return under this paragraph. On or prior to the Separation Date,
the Company shall provide to Employee all of his personal property then in the
Company’s custody.

4. Non-Disparagement; References and Future Communication.

(a) Employee will not, directly or indirectly, disparage the Company or its
affiliates or subsidiaries or any of their employees, officers, and directors
(including former employees, officers and directors) by any means or in any
medium. Employee will not disclose to any third party any personal information
about any director, manager, officer, employee or agent of the Company or any of
its affiliates or subsidiaries. Further, Employee will not take any action or
make any statement, whether publicly or privately, verbally or in writing, or
cause or permit to be published under Employee’s name, any other name or
anonymously, or otherwise communicate by any means, any statement, observation
or opinion that is critical of, impugns or in any way negatively reflects upon
or would tend to cause damage to the business, reputation, goodwill, brands,
names, products or services of the Company or its affiliates or subsidiaries, or
to any of their respective officers, directors or employees.

(b) Employee will refer requests for employment references only to the Company’s
Chief Executive Officer. The Company’s Chief Executive Officer is the only
person authorized to respond for the Company. The Company’s Chief Executive
Officer will provide only Employee’s dates of employment and positions held. If
requested, the Company’s Chief Executive Officer will also confirm Employee’s
final salary. The Company is not responsible for any reference or other
information provided by any other person employed by or otherwise associated
with the Company who Employee or a third party may contact, whether or not the
information is provided using the Company’s communication systems or letterhead
or the person purports to speak on behalf of the Company.

(c) Following the Separation Date, Employee will not visit any of the Company’s
facilities without prior written approval from the Company’s General Counsel.
Employee will not contact any current employee of the Company during regular
business hours at his/her place of work; provided, however, that Employee may
contact the Company’s Director of Corporate Human Resources at any time to
discuss post-termination benefits or other employment related issues, and may
contact the Company’s General Counsel at any time for any other reason. In the
event that Employee has a business reason for any such contact with a Stepan
employee, he must seek written authorization from the VP, Human Resources. For
avoidance of doubt, this provision shall not affect any common law or
contractual duty or obligation owed by Employee, including Employee’s obligation
to cooperate with the Company and its legal counsel as specified in paragraph 5
below.

 

Page 3 of 8



--------------------------------------------------------------------------------

5. Cooperation. For a period of five (5) years from the date of execution of
this Agreement, Employee agrees to cooperate fully with the Company and its
legal counsel with respect to any matter (including any litigation,
investigation or governmental proceeding) which relates to Employee’s employment
at Company or any topic related to the supply chain business of the Company,
including matters with which the Employee was involved or aware, directly or
indirectly, during Employee’s employment with the Company. Such cooperation may
include appearing from time to time at locations within a reasonable commuting
distance from Employee’s residence for conferences and interviews and in general
providing the Company’s officers and legal counsel with the full benefit of the
Employee’s knowledge with respect to any such matter. Employee agrees to render
such cooperation in a timely fashion and at such times as may be mutually
agreeable to the parties. Employee agrees that if he is named individually as a
defendant or witness in any lawsuit as a result of his employment with the
Company, or if Employee receives a subpoena in the course of any litigation or
government investigation, Employee will immediately provide the Company with a
copy of the subpoena or summons and complaint in such matter, except to the
extent prohibited by law.

6. Restrictive Covenants.

(a) Employee acknowledges that Employee’s employment with the Company has
permitted Employee access to confidential proprietary information regarding the
Company’s operations that has been created, discovered, developed, acquired, or
otherwise become known to the Company, which information is disclosed on a need
to know basis and has commercial value to the Company and/or a competitor of
the Company (“Confidential Information”). This Confidential Information
includes, but is not limited to, business plans and strategies; technological
and operational improvements; marketing plans and strategies; non-public
financial information; legal and compliance matters; and other information
disclosed to Employee during his employment which is not public information. All
such Confidential Information will remain the sole property of the Company. At
all times during and after the termination of Employee’s employment with the
Company, Employee will keep all such Confidential Information in the strictest
confidence and trust, and will not disclose, transmit, or use in any way any
such Confidential Information without the prior express written consent of the
General Counsel or until such information enters the public domain through no
fault of Employee.

(b) The Employee Agreement, dated March 9, 2010, entered into by Employee (the
“Employee Agreement”) will remain in full force and effect and will be
harmonized to the extent possible with this Agreement; provided, however, to the
extent there are any irreconcilable differences between the Employee Agreement
and this Agreement, it is the intent of the parties that the agreement which
provides the greatest protection to the Company will control.

(c) Employee agrees that during his employment and for a period of twelve
(12) months following the Separation Date, Employee will not, either directly or
indirectly, for Employee or for any third party solicit, induce, recruit, or
cause any other

 

Page 4 of 8



--------------------------------------------------------------------------------

person who is then employed by the Company to terminate his/her employment with
the Company and will not solicit, induce, or encourage any Company Counterparty
to terminate its relationship with or transfer its business from the Company or
its subsidiaries or affiliates. For purposes of this Agreement, “Counterparty”
means (i) each customer, client, vendor, or other party doing business with the
Company or its subsidiaries or affiliates that Employee had business contacts
with or obtained Confidential Information about at any time during his
employment with the Company, and (ii) each prospective customer, client, vendor,
or other party doing business with the Company or its subsidiaries or affiliates
that Employee had business contact with or knowledge about as part of a
solicitation of business on behalf of the Company at any time during the two
(2) year period prior to the Separation Date.

(d) Employee further agrees that during his employment and for a period of
twelve (12) months following the Separation Date, Employee shall not directly or
indirectly, own, manage, operate, join, control or participate in the ownership,
management, operation or control of, or be connected or associated as a
director, officer, employee, partner, consultant or otherwise with, any business
or organization which, directly or indirectly, competes with, or in any way
interferes with, the Business. For the purposes of this paragraph 6(d),
“Business” shall mean the manufacture, sale and distribution of surfactants,
polymers and specialty products that are currently manufactured, sold and
distributed by the Company, or any product that is, or about which Employee has
reasonable basis to believe is, within the scope of the Company’s business.

(e) Employee’s covenants set forth in this Agreement shall continue to be
binding on Employee notwithstanding the termination of Employee’s employment
with the Company. Such covenants shall be deemed and construed as separate
agreements independent of any other provisions of this Agreement and any other
agreement between the Company and Employee. The existence of any claim or cause
of action by Employee against the Company, unless predicated on this Agreement,
shall not constitute a defense to the enforcement by the Company of any or all
such covenants. It is expressly agreed that the remedy at law for the breach of
any such covenant is inadequate and injunctive relief and specific performance
shall be available to prevent the breach or any threatened breach thereof.

(f) If any term or provision of this paragraph and its subsections is deemed
invalid or unenforceable by a court of competent jurisdiction, it is the intent
of the Company and Employee that such term or provision shall be deemed to be
deleted and/or reformed to produce its nearest enforceable equivalent. In such
an event, the validity of the remaining terms and provisions of this paragraph
and its subsections shall not be affected, and they shall operate in full force
and effect as if the invalid term or provision were deleted and/or so reformed.

7. Other Proceedings. Nothing in this Agreement or the Release is intended or
shall be interpreted as prohibiting Employee from filing a charge or complaint
with any administrative or law enforcement office or agency, exercising any
whistleblower rights (including applying for or receiving any award paid in
connection with exercising

 

Page 5 of 8



--------------------------------------------------------------------------------

such rights), providing testimony or information to, or participating in or
cooperating with any administrative agency (including the NLRB, EEOC and SEC),
governmental investigation or inquiry, or testifying in any administrative or
judicial proceeding. However, by signing this Agreement, Employee waives any
right to recover damages or other personal relief based upon any charge,
complaint, lawsuit, report, or other proceeding brought by Employee or on
Employee’s behalf by any third party, including any administrative or other
governmental office or agency, based upon a claim that has been released
pursuant to the Release.

8. Reemployment. Employee will not seek to become re-employed by, or to perform
services for, the Company in any capacity, including as a consultant. Any
application for re-employment or to perform services may be rejected without
explanation pursuant to this paragraph.

9. Valid Consideration; Breach of Agreement. Employee acknowledges and agrees
that his right to receive and retain the payments and benefits set forth in
paragraph 2 is expressly conditioned upon his timely execution and
non-revocation of the Release and his continued compliance with the terms and
conditions of this Agreement. The parties further acknowledge and agree that the
mutual promises and covenants contained herein constitute good, valid and
sufficient consideration for this Agreement and the Release. The parties further
agree that in the event a court makes a final determination that Employee has
breached a material provision of this Agreement, Employee will return the Cash
Payment, indemnify and hold the Company harmless of and from any all loss, cost,
damage and expense (including reasonable attorney’s fees and court costs) which
the Company suffers, sustains, or incurs as a result of, in connection with or
arising from the Employee’s material breach of this Agreement, or the efforts of
the Company to enforce its terms, and pay any other damages or relief the court
may award; provided, however, that the rights of the Company under this
paragraph are not intended to nor shall they be deemed to, constitute liquidated
damages or an adequate remedy at law, in whole or part, for a breach by Employee
of a material provision, or to otherwise limit or preclude the Company from
obtaining any monetary, injunctive, declaratory or other relief to which
the Company is entitled. The term “material provision” in this paragraph
includes but is not limited to paragraphs 3, 4(a) and (c), 5 and 6.

10. No Admissions. Nothing in this Agreement shall be construed as an admission
that either party violated any law or otherwise engaged in any wrongful conduct.

11. Choice of Law. Illinois law will govern the validity and interpretation of
this Agreement without regard to Illinois’ conflicts of laws rules. Any
litigation brought to enforce or interpret this Agreement or to decide any
disputes between the parties, shall be brought exclusively in the state or
federal courts located in Cook County, Illinois, and Employee irrevocably
consents to the exercise of personal jurisdiction over Employee by such courts.

 

Page 6 of 8



--------------------------------------------------------------------------------

12. Severability. In the event any portion of this Agreement (other than the
Release) is determined to be invalid or unenforceable, the remaining portions of
the Agreement will remain in full force and effect.

13. Ambiguities. The parties acknowledge that each of them has had the
opportunity to consult counsel (at their own expense) and has participated in
the negotiation and drafting of this Agreement. For purposes of interpreting
this Agreement, each provision, paragraph, sentence and word will be deemed to
have been jointly drafted by both parties. The parties intend for this Agreement
to be construed neutrally in accordance with the plain meaning of the
language contained herein, and not presumptively construed against any actual or
purported drafter of any specific language contained herein.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be considered an original, and all of which taken
together will be considered one and the same instrument.

15. Entire Agreement. Employee acknowledges that no promises or representations
other than those set forth in this Agreement have been made to Employee to
induce Employee to sign this Agreement, and that Employee only has relied on
promises expressly stated herein. This Agreement (including the Release)
constitutes the entire agreement between Employee and the Company. This
Agreement may not be modified except by a writing signed by both Employee and a
duly authorized representative of the Company.

16. No Additional Benefits. Employee acknowledges that, except as specifically
set forth in this Agreement or with respect to any rights vested as of the
Separation Date to benefits under any Company-sponsored retirement, deferred
compensation or group welfare benefit plan, Employee is not entitled to any
compensation, severance benefits, vacation pay, bonuses, incentive payments,
employee benefits, attorney’s fees or other consideration from the Company.
Employee explicitly acknowledges and agrees that he does not hold, or have any
rights with respect to, any Company equity-based awards other than those listed
on Exhibits B and C attached hereto.

17. Notices. Any communication required or permitted to be given under this
Agreement will be sufficient if in writing and delivered personally, by
commercial messenger service, by confirmed electronic mail, or by U.S.
registered or certified mail, postage paid, return receipt requested to the
addresses below or to such other address as either party may designate by
written notice to the other.

If to Employee, at Employee’s address as set forth in the books and records of
the Company.

If to the Company:

Stepan Company

22 W. Frontage Road

Northfield, IL 60093

Attn: General Counsel

Attn: Vice President, Human Resources

 

Page 7 of 8



--------------------------------------------------------------------------------

18. Knowing and Voluntary Agreement. Employee acknowledges that: (a) Employee
has read and understands this Agreement, is fully aware of its legal effect, and
has entered into it freely, voluntarily and knowingly based on his own judgment;
(b) Employee is receiving consideration under this Agreement in addition to
anything of value to which Employee is already entitled; and (c) Employee has
been advised to consult with an attorney at his own expense before signing this
Agreement.

19. Section 409A. The payments made under this Agreement are intended to comply
with, or be exempt from, Section 409A of the Internal Revenue Code of 1986, as
amended, and applicable guidance issued thereunder (“Section 409A”). Payments
made under this Agreement will be interpreted and construed, to the extent
possible, to be distributed in the short-term deferral period, as defined under
Treasury Regulation section 1.409A-1(b)(4), or the separation pay exemption, as
provided in Treasury Regulation section 1.409A-1(b)(9). For purposes of this
Agreement, each payment made and benefit provided under this Agreement is hereby
designated as a separate payment, and will not collectively be treated as a
single payment, as provided in Treasury Regulation section 1.409A-2(b)(2)(iii).

20. Tax Indemnification. It is understood between the parties that Employee has
not relied upon any representation, express or implied, made by the Company or
any of its representatives as to the tax consequences of this Agreement to
Employee. Employee agrees that any liability for state or federal income tax
payments or penalties arising from this Agreement shall be Employee’s sole
responsibility. Employee agrees to indemnify and to hold harmless the Company
from any and all actions, claims or demands brought by any tax or other
authority based upon Employee’s tax obligations arising from payments to be made
pursuant to this Agreement, and Employee agrees specifically to reimburse the
Company for any taxes, interest and penalties paid by the Company and for the
costs, legal fees, and any other expenses incurred by the Company as a result of
any such actions, claims or demands.

21. Waiver. The failure by either party to insist upon strict compliance with
any term or provision of this Agreement shall not operate or be construed as a
waiver of such term or provision. The waiver by either party of a breach of any
term or provision of this Agreement must be in writing signed by such party in
order to be binding and, further, shall not operate or be construed as a waiver
of a subsequent breach of the same provision by any party or of the breach of
any other term or provision of this Agreement.

By their authorized signatures below, Employee and the Company hereby enter into
this Agreement.

 

SCOTT C. MASON     STEPAN COMPANY /s/ Scott C. Mason     By:   /s/ Greg
Servatius     Title:   Vice President, Human Resources

 

Page 8 of 8



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

1. RELEASE. In consideration of the agreements, payments and other consideration
provided in that certain Separation Agreement and Release, dated as of
[                    ], 2017, by and between the undersigned and Stepan Company
(the “Separation Agreement”), the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Stepan Company (the “Company”), and its
partners, subsidiaries, associates, affiliates, successors, heirs, assigns,
agents, directors, officers, employees, representatives, lawyers, insurers, and
all persons acting by, through,, under or in concert with them, or any of them,
of and from any and all manner of action or actions, cause or causes of action,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called “Claims”), which the undersigned now has or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof. The Claims released
herein include, without limiting the generality of the foregoing, any Claims in
any way arising out of, based upon, or related to the employment or termination
of employment of the undersigned by the Releasees, or any of them; any alleged
breach of any express or implied contract of employment; any alleged torts or
other alleged legal restrictions on Releasees’ right to terminate the employment
of the undersigned; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, the Civil Rights Acts of 1866 and 1991, the Age
Discrimination in Employment Act of 1967, the Employee Retirement Income
Security Act of 1974, the Americans With Disabilities Act, the Rehabilitation
Act of 1973; the Equal Pay Act of 1963; the Vietnam Era Veteran’s Readjustment
Assistance Act of 1974; the Family and Medical Leave Act; the Immigration Reform
and Control Act of 1986, the Illinois Human Rights Act, the Right to Privacy in
the Workplace Act, the Illinois One Day Rest in Seven Act, the Victims’ Economic
Security and Safety Act and the Illinois Whistleblower Act. Notwithstanding the
foregoing, this general release (the “Release”) shall not operate to release any
rights or claims of the undersigned (i) to payments or benefits under either
paragraphs 1 and 2 of the Separation Agreement, (ii) to any rights vested prior
to the date of the undersigned’s termination of employment to benefits under any
Company-sponsored retirement, deferred compensation or group welfare benefit
plan, (iii) to any Claims, for indemnification arising under any indemnification
agreement between the undersigned and the Company or under the bylaws,
certificate of incorporation or other similar governing document of the Company,
(iv) to any Claims which cannot be waived by an employee under applicable law or
(v) with respect to the undersigned’s right to communicate directly with,
cooperate with, or provide information to, any federal, state or local
government regulator.

2. ACKNOWLEDGEMENTS. Pursuant to the federal Age Discrimination in Employment
Act of 1967 (“ADEA”), as amended by the Older Workers Benefit Protection Act
(“OWBPA”), in connection with the undersigned’s release of claims under the ADEA
(and any similar state or local law), the undersigned acknowledges that:

 

Exhibit A Page 1 of 3



--------------------------------------------------------------------------------

(a) The undersigned has read this document and understands its legal and binding
effect. The undersigned is acting voluntarily and of his own free will in
signing this Release.

(b) The consideration that the undersigned will receive in exchange for signing
this Release is in addition to anything of value to which the undersigned is
already entitled. The undersigned acknowledges that except as explicitly
provided in the Separation Agreement, the Company does not owe the undersigned
any additional monies and the Company shall have no further obligations to the
undersigned.

(c) The undersigned has had the opportunity to consult with, and was advised in
writing to seek, legal counsel before the undersigned decided to sign this
Release.

(d) The undersigned has been given at least twenty-one (21) days from the date
the undersigned received this Release to consider its terms and decide whether
to sign it. The undersigned knowingly and voluntarily waives the remainder of
this 21-day period, if any, following the date the undersigned signed this
Release. The undersigned understands that if he waives some portion of the
21-day period, the Company may expedite processing of the consideration provided
to the undersigned in exchange for signing this Release.

(e) The undersigned understands that by signing this Release, he is releasing
the Company from any and all known and unknown claims that he may have against
any person or entity released hereunder up to the date of this Release;

(f) The undersigned agrees that subject to applicable law, changes to this
Release, whether material or immaterial, will not restart the running of the
21-day consideration period.

(g) The undersigned has: (i) received all compensation due the undersigned as a
result of services performed for the Company with the receipt of his final
paycheck, except as expressly provided in the Separation Agreement;
(ii) reported to the Company any and all work-related injuries incurred by the
undersigned during his employment by the Company; and (iii) been provided any
leave of absence because of his own or a family member’s health condition and
has not been subjected to any improper treatment due to any request for or
taking such leave.

3. REVOCATION. The undersigned understands that if he signs this Release, he can
change his mind and revoke it within seven (7) days after signing it by
returning it with his written revocation notice to the Company’s Vice President,
Human Resources. The undersigned understands that the ADEA release in Section 1
above will not be effective until after this seven-day period has expired, and
the undersigned will receive none of consideration set forth in paragraph 2 of
the Separation Agreement until after the Release is effective. If the revocation
period expires on a weekend or holiday, the undersigned understands that he has
until the end of the next business day to revoke.

 

Exhibit A Page 2 of 3



--------------------------------------------------------------------------------

4. BINDING AGREEMENT. The undersigned understands that following the seven-day
revocation period, this Release will be final and binding.

(a) The undersigned promises that he will not pursue any claim that he has
released by signing this Release. If the undersigned breaks this promise, he
agrees to pay all the Company’s costs and expenses (including reasonable
attorneys’ fees) related to the defense of any released claims except this
promise not to sue does not apply to claims that the undersigned may have under
the OWBPA and the ADEA. The undersigned understands that he may challenge the
knowing and voluntary nature of his ADEA release before any court or
administrative agency charged with enforcing the ADEA. The undersigned
understands, however, that a court has discretion to decide whether any monetary
award that the undersigned obtains in a court proceeding involving this Release
would be reduced by the amount of some or all of the consideration that the
undersigned received for signing this Agreement. The undersigned also recognizes
that the Company may be entitled to recover its costs and attorneys’ fees
incurred in any such court proceeding, as authorized by applicable law.

(b) Nothing in this Release shall be construed to prohibit the undersigned from
filing a charge with or participating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission or a comparable state
or local agency or exercising whistleblower rights under any federal law or
regulation. Nonetheless, the undersigned waives his right to recover monetary
damages (excluding Securities Exchange Commission whistleblower rewards) in any
charge, complaint, or lawsuit filed against any of the Releasees by the
undersigned or by anyone else on his behalf.

5. NO ASSIGNMENT. The undersigned represents and warrants that there has been no
assignment or other transfer of any interest in any Claim which the undersigned
may have against Releasees, or any of them, and the undersigned agrees to
indemnify and hold Releasees, and each of them, harmless from any liability,
Claims, demands, damages, costs, expenses and attorneys’ fees incurred by
Releasees, or any of them, as the result of any such assignment or transfer or
any rights or Claims under any such assignment or transfer. It is the intention
of the parties that this indemnity does not require payment as a condition
precedent to recovery by the Releasees against the undersigned under this
indemnity.

6. NO ADMISSION OF LIABILITY. The undersigned further understands and agrees
that neither the payment of any sum of money nor the execution of this Release
shall constitute or be construed as an admission of any liability whatsoever by
the Releasees, or any of them, who have consistently taken the position that
they have no liability whatsoever to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
                    ,         .

 

SCOTT C. MASON  

 

 

Exhibit A Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT B

ACCELERATED EQUITY AWARDS

Stock Options

 

# of Options

 

Grant Date

 

Exercise Price

3,832   2/23/2016   $43.85

Stock Appreciation Awards (SARs)

 

# of SARs

 

Grant Date

 

Exercise Price

11,495   2/23/2016   $43.85



--------------------------------------------------------------------------------

EXHIBIT C

OTHER EQUITY AWARDS

Stock Options

 

# of Options

 

Grant Date

 

Exercise Price

2,888   2/17/2015   $41.16 1,888   2/18/2014   $61.91 1,942   2/19/2013   $63.11
3,242   2/14/2012   $42.765

Stock Appreciation Awards (SARs)

 

# of SARs

 

Grant Date

 

Exercise Price

8,665   2/17/2015   $41.16 5,663   2/18/2014   $61.91 4,532   2/19/2013   $63.11

Unvested Performance Shares

 

# of Performance Shares

 

Grant Date

3,421   2/23/2016 2,915   2/17/2015